Citation Nr: 0823773	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  06-25 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Entitlement to an effective date earlier than April 6, 2005, 
for the award of nonservice-connected pension benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1974 to 
June 1978.

This matter before the Board of Veterans' Appeals (Board) 
arises from a July 2005 rating decision in which the RO 
granted the veteran nonservice-connected pension benefits, 
effective April 6, 2005.  

In an October 2005 memorandum, the appellant's representative 
asserted, on the appellant's behalf, that a claim for 
nonservice-connected pension benefits was originally filed in 
July 2004; thus, entitlement to nonservice-connected pension 
should be awarded effective earlier than April 2005.  

In a February 2006 decision, the RO denied an earlier 
effective date for the grant of nonservice-connected pension 
benefits.  The appellant, through his representative, filed a 
notice of disagreement (NOD) in March 2006, and the RO issued 
a statement of the case (SOC) in June 2006.  The appellant 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals) in July 2006.

In October 2007, the RO recorded receipt of a letter from the 
appellant's representative on a VA Form 21-4138; however, the 
actual mail is not associated with the claims file.  In March 
2008, the appellant's representative submitted a letter 
requesting an update as to the status of the October 2007 
letter in which a hearing before a member of the Board in 
Washington, D.C. was requested.  Thereafter, in an April 2008 
letter, the appellant's representative requested a hearing 
before a member of the Board at the local RO.  Later that 
month, the RO issued a letter to the appellant and his 
representative indicating that due to their typographical 
error, the correspondence was associated with the wrong claim 
file number; however, the hearing he requested was scheduled 
for May 2008 at the RO.


In May 2008, the veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

2.   A memorandum from the appellant's representative, date-
stamped by the RO as received on July 2, 2004, clearly 
indicates that such document was being submitted in support 
of the appellant's claim to nonservice-connected pension 
along with an enclosed VA Form 21-22 (Appointment of Veterans 
Service Organization as Claimant's Representative). 

3.  The overall evidence tends to suggest that the 
appellant's original claim for nonservice-connected pension 
benefits was received by the RO on July 2, 2004. 


CONCLUSION OF LAW

Resolving all reasonable doubt in the veteran's favor, the 
criteria for an effective date of July 2, 2004 for the award 
of nonservice-connected pension benefits are met.  38 
U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5110, 7105(b) (West 
2002); 38 C.F.R. §§ 3.159, 3.400, 20.200, 20.202, 20.302(b), 
20.1103 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

In the present appeal, in the June 2006 SOC, the RO set forth 
the provisions of 38 C.F.R. § 3.400 and explained the 
criteria governing effective dates for VA disability pension 
(i.e., nonservice-connected pension benefits).  Moreover, the 
veteran has been afforded the opportunity to present evidence 
and argument with respect to the claim for an earlier 
effective date, which he and his representative have done via 
written statements and testimony before the undersigned.  The 
Board finds that these actions are sufficient to satisfy any 
duties to notify and assist owed the veteran.  As will be 
explained below, the Board is granting an effective date of 
July 2, 2004, for the award of nonservice-connected pension 
benefits-which is the earliest effective date permitted by 
law.  Therefore, the duties to notify and assist required by 
the VCAA are not applicable to the claim on appeal.  See 
Mason v. Principi, 16 Vet. App. 129, 132 (2002).

II.  Analysis

Under the applicable criteria, for claims received on or 
after October 1, 1984, the effective date for a grant of 
disability pension is the date of receipt of claim. 38 C.F.R. 
§ 3.400(b)(1)(ii)(A) (2007).   See also 38 U.S.C.A. § 5110(a) 
(West 2002 & Supp. 2007) (the effective date of an award of a 
pension "shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of 
application therefor").  However, if, within one year from 
the date on which a veteran became permanently and totally 
disabled, the veteran files a claim for a retroactive award 
and establishes that a physical or mental disability, not the 
result of her own misconduct, was so incapacitating that it 
prevented her from filing a disability pension claim for at 
least the first 30 days immediately following the date on 
which she became permanently and totally disabled, the 
disability pension may be effective from the date of receipt 
of claim or the date on which the veteran became permanently 
and totally disabled, whichever is to the advantage of the 
veteran.

Under the provisions of 38 U.S.C.A. § 1521 (West 2002 & Supp. 
2007), VA disability pension is payable to a veteran who 
served for 90 days or more during a period of war and who is 
permanently or totally disabled due to nonservice-connected 
disabilities not the result of his or her own willful 
misconduct. 38 U.S.C.A. § 1521(a) (West 2002 & Supp. 2007).  
Permanent and total disability will be held to exist when an 
individual is unemployable as a result of disabilities that 
are reasonably certain to last throughout the remainder of 
that person's life. 38 C.F.R. §§ 3.340(b), 4.15 (2007).  A 
veteran may establish that he or she has a lifetime 
impairment which is sufficient to render it impossible for 
the "average person" to follow a substantially gainful 
occupation.  38 U.S.C.A. § 1502(a)(1) (West 2002 & Supp. 
2007); 38 C.F.R. § 4.15 (2007).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  38 C.F.R. § 3.155 (2007).  All that 
is required is that the communication indicate an intent to 
apply for one or more benefits under the laws administered by 
the Department, and identify the benefits sought.  Rodriguez  
v. West, 189 F.3d 1351 (1999).  

A review of the claims file shows that the RO date-stamped a 
memorandum from the appellant's representative, submitted on 
behalf of the appellant, as received on July 2, 2004.   In 
this memorandum, a subject line clearly identified a request 
for nonservice-connected disability pension benefits.  In the 
body of the document, the representative stated that this 
memorandum and attached enclosures, which were noted as a VA 
Form 21-22 and 20-5655, were submitted in support of the 
veteran's claim for nonservice-connected pension  benefits in 
accordance with 38 C.F.R. §§ 3.3, 3.314, 3.321(b)(2), 
3.340(a), 4.15, and 4.17 (2007).  The representative 
requested that additional evidence attached be combined with 
the veteran's claim folder.  Again, as reiterated by the 
veteran and his representative in numerous statements and 
testimony, the RO date stamped this memorandum as received on 
July 2, 2004.  

In an April 5, 2005 memorandum, the appellant's 
representative pointed out to the RO that on July 2, 2004, a 
claim had been filed for nonservice-connected pension 
benefits, and as of the present date, no action had been 
taken.  The representative submitted a copy of the initial 
memorandum, which was date-stamped as received by the RO on 
July 2, 2004, as noted above, along with a new claim form 
completed by the appellant.  .  
 
In a July 2005 rating decision, the RO granted the veteran 
nonservice-connected pension benefits, effective April 6, 
2005 (identified by the RO as the date of receipt of the 
appellant's claim).

In an October 2005 memorandum, the appellant's representative 
reiterated that the veteran filed a claim for entitlement to 
nonservice-connected pension benefits in July of 2004 and 
again referred to the copy their office had retained of the 
memorandum, date-stamped by the RO in July 2004, and 
associated with the claims file.   His representative 
requested that the award of nonservice-connected pension 
benefits be effective July 2004, as the evidence shows the 
veteran's claim for such benefits was received prior to April 
2005.  

In a February 2006 rating decision, the RO noted that based 
on a copy of the veteran's representative's records, which 
showed that the RO received a request for entitlement to 
nonservice-connected pension benefits in July 2004, the 
appellant seeks an earlier effective date for the award of 
nonservice-connected pension benefits.  However, the RO found 
that because there was no record of receipt of VA Form 21-22 
(Appointment of Veterans Service Organization as Claimant's 
Representative) until April 6, 2005, any claim submitted by a 
service organization on the appellant's behalf, prior to this 
date, is not a valid claim.  

In a May 2008 statement submitted by the appellant's 
representative, he contends that although the RO failed to 
incorporate the original claim for entitlement to nonservice-
connected pension benefits into a claims folder for the 
veteran, the fact remains that they provided a copy of DAV's 
original memorandum, that clearly identified the benefit 
sought by the veteran and was date-stamped as received by the 
RO on July 2, 2004.  

During the May 2008 hearing before the undersigned, the 
veteran indicated that it was his intent to file a claim for 
nonservice-connected pension benefits in July 2004, and that 
he had  later continued to follow-up on that claim through 
his representative.

In determining whether there was an earlier claim, the Board 
is required to determine all potential claims raised by the 
evidence, applying all relevant laws and regulations, 
regardless of whether the claim was specifically labeled as a 
claim for the benefit.  Roberson v. Principi, 251 F.3d 1378,  
1384 (Fed. Cir. 2001).  To determine when a claim was 
received, the Board must review all communications in the 
claims file that may be construed as an application or claim.  
See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).


Carefully considering the claim for an earlier effective date 
in light of the above, the Board finds that the overall 
evidence tends to support the appellant's amid his 
representative's assertion that  the appellant's  original 
claim for nonservice-connected pension benefits was 
originally received by the VA on July 2, 2004.   As noted, a 
DAV memorandum was submitted to the RO, and was date-stamped 
by the RO as received on July 2, 2004 that clearly shows an 
intent by the appellant to seek VA benefits for nonservice-
connected pension benefits.  In addition, the DAV memorandum 
received by the RO in July 2004, clearly identified that a VA 
Form 21-22 was enclosed.  The appellant's intent to have 
sought these benefits earlier than the current effective date 
granted and through his appointed representative, is further 
supported by the April 2005 letter from DAV, following up on 
the status of the appellant's July 2004 submission for VA 
benefits.  While the DAV has not presented a July 2004 date 
stamped copy of the VA Form 21-22, as indicated, the overall 
evidence tends to suggest that an original application for 
nonservice-connected pension benefits was then submitted as 
an enclosure with the original memorandum in July 2004, and 
there is no actual evidence to indicate that such was not the 
case..  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102 (2007).  See also 38 U.S.C.A. § 5107(b) 
(West 2002) and Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).

Given the evidence noted above, and resolving all reasonable 
doubt in the veteran's favor, the Board finds that the RO 
received a memorandum on July 2, 2004, that clearly 
identified that the appellant sought entitlement to 
nonservice-connected pension benefits, and that  RO likely 
misplaced the original claim and original VA Form 21-22 .  As 
such and, again, affording the appellant the benefit of the 
doubt, the Board finds that an effective date of July 2, 2004 
(the date stamped by the RO on the memorandum first 
indicating an intent to apply for VA pension benefits) for 
the award of nonservice-connected pension benefits is 
warranted.  See 38 C.F.R. § 3.400 (2007).  


ORDER

An effective date of July 2, 2004, for the award of 
nonservice-connected VA pension benefits is granted, subject 
to the legal authority governing the payment of pension 
benefits. 



____________________________________________
JACQUELINE E.MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


